Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and authorized email communications with Soumya Panda on 03/23/2021, following an initial telephone interview on 03/11/2021.
The application has been amended as follows:
	Please amend claims 1, 18 and 19 as follows:
Claim 1.  An information processing apparatus comprising:
processing circuitry configured to:
retrieve, from a peer-to-peer network circulating blockchain data and using an address generated from a public key, an encrypted test score of a user, the encrypted test score included within a plurality of transactions linked through one or more blocks of data, the public key being generated from a secret key, the one or more blocks of data being designated by the address,
decrypt the encrypted test score using a cryptographic key, and
 calculate an evaluation score of the user based on the decrypted test score, 
, and
wherein the one or more blocks of data designated by the address are not decrypted where there is no cryptographic key corresponding to the public key.

	Please amend claim 18 as follows:
Claim 18.  An information processing method to be performed by an information processing apparatus, the information processing method comprising:
retrieving, from a peer-to-peer network circulatingblockchain data and using an address generated from a public key,  an encrypted test score of a user, the encrypted test score included within a plurality of transactions linked through one or more blocks of data, the public key being generated from a secret key, the one or more blocks of data being designated by the address; 
decrypting the encrypted test score using a cryptographic key; and
calculating an evaluation score of the user based on the decrypted test score, 
wherein the address is used to identify the plurality of transactions to retrieve the encrypted test score,
wherein the one or more blocks of data designated by the address are not decrypted where there is no cryptographic key corresponding to the public key.

	Please amend claim 19 as follows:

retrieving, from a peer-to-peer network circulating blockchain data and using an address generated from a public key, an encrypted test score of a user, the encrypted test score included within a plurality of transactions linked through one or more blocks of data, the public key being generated from a secret key, the one or more blocks of data being designated by the address; 
decrypting the encrypted test score using a cryptographic key; and
calculating an evaluation score of the user based on the decrypted test score,
wherein the address is used to identify the plurality of transactions to retrieve the encrypted test score, and
wherein the one or more blocks of data designated by the address are not decrypted where there is no cryptographic key corresponding to the public key.
Allowable Subject Matter
Claims 1, 3, 6-12, 18 and 19 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:
Claim Rejections - 35 U.S.C. § 101
	Applicant's arguments (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 7-9) submitted 02/16/2020 have been fully considered and are persuasive. More specifically, the retrieving, from a peer-to-peer network circulating blockchain data and using an address generated from a public key, an encrypted test 
Claim Rejections - 35 U.S.C. § 102
	In regard to the prior art rejections of the claims, Applicant's arguments (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 9-11) submitted 02/16/2020 have been fully considered and are persuasive. In particular, the prior art of record does not disclose, teach or reasonably suggest the features of using 
an address generated from a public key, the public key being generated from a secret key, to retrieve and decrypt test scores from a peer-to-peer network circulating blockchain data, wherein the address is used to identify [the] plurality of transactions to retrieve the encrypted test scores, and wherein one or more blocks of data designated by the address are not decrypted where there is no cryptographic key corresponding to the public key. 
	In view of the foregoing, claims 1, 3, 6-12, 18 and 19 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715